                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  at CHATTANOOGA

   UNITED STATES OF AMERICA,                   )
                                               )
   Plaintiff,                                  )
                                               )         Case No. 1:18-cr-11
   v.                                          )
                                               )         Judge Mattice
   JERRY WAYNE WILKERSON,                      )         Magistrate Judge Steger
   MICHAEL CHATFIELD,                          )
   KASEY NICHOLSON,                            )
   BILLY HINDMON, and                          )
   JAYSON MONTGOMERY,                          )
                                               )
   Defendants.                                 )
                                               )

                                           ORDER

          Before the Court is the Joint Motion for Expert Testimony Pertaining to Sentencing

   and Incorporated Memorandum of Law of Defendants Jerry Wayne Wilkerson, Kasey

   Nicholson, Billy Hindmon, and Jayson Montgomery. [Doc. 483.] For the reasons set forth

   during the telephonic conference with the Parties, the motion [Doc. 483] is hereby

   DENIED.


          SO ORDERED this 14th day of July, 2020.




                                                       /s/ Harry S. Mattice, Jr.____
                                                      HARRY S. MATTICE, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                               1

Case 1:18-cr-00011-HSM-CHS Document 485 Filed 07/14/20 Page 1 of 1 PageID #: 10046
